Opinion
Per Curiam.
This is a suit by the wife for a divorce on the alleged ground of cruel and inhuman treatment and personal indignities, rendering her life burdensome.
The answer controverts the material allegations of the complaint and sets forth facts, as a counterclaim in equity, based upon which the defendant seeks the decree. The reply puts in issue the averments of new matter in the answer.
The cause having been tried, the suit was dismissed as to each party, and they severally appeal.
It is considered unnecessary to allude to or comment upon the testimony given at the trial, a careful examination of which convinces us that neither party is entitled to a divorce; and, this being so, the decree is affirmed.
Affirmed.